I am unable to concur in the conclusion reached by the majority opinion. It not only overrules numerous cases previously decided by this court and tends to make an auctioneer of the chancellor, but, in my opinion, destroys the incentive of prospective purchasers to attend the sale, resulting in unsatisfactory sales by reason of lessened competition, while it offers a premium to a prospective purchaser who chooses to wait until the sale is had by the master under such circumstances, and speculate on the possibility of buying the property from the court.
As this court has said in Shultz v. Milburn, 366 Ill. 400, and numerous other decisions, public policy requires there should be stability to all judicial sales and that they should not be disturbed for slight causes, and while an accepted bidder acquired no independent right to have his purchase completed, it is not intended that an interested party may stand by and refrain from bidding on land with the expectation that after he has learned the highest offer he may have the sale disaffirmed purely by the offer of a larger sum, though the master's sale was not for a grossly inadequate sum.
Mr. JUSTICE SHAW concurs in this dissenting opinion. *Page 479